       Case 2:17-cv-02651-GMN-EJY Document 39 Filed 01/28/19 Page 1 of 3




 1   Marc J. Randazza, (NV Bar No. 12265)
     Ronald D. Green (NV Bar No. 7360)
 2   Alex J. Shepard, (NV Bar No. 13582)
     RANDAZZA LEGAL GROUP, PLLC
 3   2764 Lake Sahara Drive, Suite 109
     Las Vegas, NV 89117
 4   Telephone: 702-420-2001
     ecf@randazza.com
 5
     Attorneys for Defendants,
 6   Stephen Fairfax and MTechnology
 7
                                 UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA

 9   SWITCH, LTD.,                                    Case No. 2:17-cv-02651-GMN-VCF
10   a Nevada limited liability company,
                 Plaintiff,                           STIPULATION AND [PROPOSED]
11                                                    ORDER TO STAY PROCEEDINGS
           vs.
12
     STEPHEN FAIRFAX; MTECHNOLOGY;
13   DOES 1 through 10; and ROE ENTITITIES
14   11 through 20, inclusive,

15                 Defendants.
16         IT IS HEREBY STIPULATED and agreed by and between Plaintiff, Switch, Ltd.
17   ("PLAINTIFF") and Defendants Stephen Fairfax and MTechnology (“DEFENDANTS”)
18   by and through their respective undersigned counsel as follows:
19               1. The aforesaid parties are currently engaged in good-faith
20   settlement negotiations.
21               2. Further, the parties are currently in the process of engaging in
22   informal discovery to attempt to resolve this lawsuit, have chosen an e-discovery
23   provider for the purposes of engaging in informal discovery, and are currently in
24   final negotiations regarding the parameters of informal discovery.
25
26
27
                                               -1-
28                                 Stipulation to Stay Proceedings
                                       2:17-cv-02651-GMN-VCF
       Case 2:17-cv-02651-GMN-EJY Document 39 Filed 01/28/19 Page 2 of 3




 1             3. In the meantime, to facilitate informal discovery and potential
 2   settlement and to minimize attorneys’ fees and other legal expenses, the parties
 3   believe that the present civil action should be stayed, including a stay on
 4   subsequent deadlines.
 5             4. Therefore, the parties agree that the Court may enter the following
 6   order and request that the Court do so accordingly:
 7                   a. Except as otherwise provided below, this action shall be
 8   stayed for a period of 120 days from the date this stipulation is filed with the Court,
 9   or Friday, May 24, 2019;
10                   b. The stay shall immediately terminate at midnight on Friday,
11   May 24, 2019; and
12   ///
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26
27
                                              -2-
28                                Stipulation to Stay Proceedings
                                      2:17-cv-02651-GMN-VCF
       Case 2:17-cv-02651-GMN-EJY Document 39 Filed 01/28/19 Page 3 of 3




 1                   c. The parties stipulate that nothing in this delay shall be deemed
 2   to prejudice either party.
 3         IT IS SO STIPULATED.
 4         Dated this 28th day of January 2019.
 5
     RANDAZZA LEGAL GROUP, PLLC                   WEIDE & MILLER, LTD.
 6   /s/Ronald D. Green                           /s/ Christopher Austin
 7   Marc J. Randazza, NV Bar # 12265             F. Christopher Austin, Esq.
     Ronald D. Green, NV Bar # 7360               10655 Park Run Drive, Suite 100
 8   Alex J. Shepard, NV Bar # 13582              Las Vegas, Nevada 89144
     RANDAZZA LEGAL GROUP, PLLC                   <caustin@weidemiller.com>
 9
     <ecf@randazza.com>
10   2764 Lake Sahara Drive, Suite 109            Attorney for Plaintiff,
     Las Vegas, NV 89117                          Switch, Ltd
11
     Attorneys for Defendants,
12   Stephen Fairfax and MTechnology
13
14         IT IS SO ORDERED.
15
16
                                             UNITED STATES DISTRICT JUDGE
17
18                                           DATED:

19
20
21
22
23
24
25
26
27
                                              -3-
28                                Stipulation to Stay Proceedings
                                      2:17-cv-02651-GMN-VCF
